Citation Nr: 0105723	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Whether the 20 percent disability evaluation assigned for the 
residuals of ulnar nerve damage, left wrist, was proper.

Whether the 20 percent disability evaluation assigned for 
chronic lumbosacral strain from September 6, 1995, to May 24, 
1999, was proper.

Whether the 40 percent disability evaluation assigned for 
chronic lumbosacral strain from May 24, 1999, was proper.

Whether the non-compensable disability evaluation assigned 
for status post stress fracture, right third metatarsal from 
September 6, 1995, to November 1, 1996, was proper.

Whether the 10 percent disability evaluation assigned for 
chronic metatarsalgia with possible neuroma formation, status 
post stress fracture, right third metatarsal, from November 
1, 1996, was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from July 1992 to September 
1995.

This appeal originally arose from a January 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon which granted service 
connection for the residuals of ulnar nerve damage, left 
wrist, assigning a 20 percent disability evaluation effective 
from September 6, 1995; granted service connection for 
chronic lumbosacral strain, assigning a non-compensable 
disability evaluation effective from September 6, 1995; and 
granted service connection for status post stress fracture, 
right third metatarsal, assigning a non-compensable 
disability evaluation effective from September 6, 1995.

In a June 1997 rating decision the disability evaluation for 
the veteran's chronic lumbosacral strain was increased to 10 
percent, effective from September 6, 1995, and was increased 
to 20 percent, effective from November 1, 1996; and the 
disability evaluation for the veteran's chronic metatarsalgia 
with possible neuroma formation, status post stress fracture, 
right third metatarsal, was increased to 10 percent, 
effective from November 1, 1996.  In an August 1999 rating 
decision the disability evaluation for the veteran's chronic 
lumbosacral strain was increased to 20 percent, effective 
from September 6, 1995, and was increased to 40 percent, 
effective from May 24, 1999.

The veteran's representative, in his January 2001 
presentation, has raised the issue of a separate rating for 
the veteran's neurological impairment resulting from the 
veteran's chronic metatarsalgia with possible neuroma 
formation.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The manifestations of the veteran's chronic lumbosacral 
strain, for the period from September 6, 1995, to May 24, 
1999, included complaints of pain, muscle spasm and 
limitation of motion.

2.  The manifestations of the veteran's chronic lumbosacral 
strain, for the period from May 24, 1999, include severe 
limitation of motion; ankylosis of the lumbar spine is not 
demonstrated.

3.  The veteran's residuals of ulnar nerve damage, left 
wrist, include atrophy of the hypothenar eminence, weakness 
of finger spread between the fourth and fifth fingers, 
weakness of adduction of the left thumb and loss of grip 
strength; severe, incomplete paralysis is demonstrated.

4.  The residuals of status post stress fracture, right third 
metatarsal from September 6, 1995, to November 1, 1996, did 
not demonstrate moderate disability.

5.  The manifestations of the veteran's chronic metatarsalgia 
with possible neuroma formation, status post stress fracture, 
right third metatarsal, from November 1, 1996, include 
complaints of pain and definite tenderness to palpation 
between the second and third metatarsals; no more than 
moderate disability is demonstrated.



CONCLUSIONS OF LAW

1.  A 40 percent disability evaluation for chronic 
lumbosacral strain from September 6, 1995, to May 24, 1999, 
is warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. 4.3, 4.7,  4.71a Code 5295 (2000).

2.  The 40 percent disability evaluation assigned for chronic 
lumbosacral strain from May 24, 1999, was proper.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R.  Part 4, Code 5292 
(2000).

3.  A 30 percent disability evaluation for the residuals of 
ulnar nerve damage, left wrist, is proper.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R.  Part 4, Code 8516 (2000).

4.  The non-compensable disability evaluation assigned for 
status post stress fracture, right third metatarsal from 
September 6, 1995, to November 1, 1996, was proper.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R.  Part 4, Code 5284 
(2000).

5.  The 10 percent disability evaluation assigned for chronic 
metatarsalgia with possible neuroma formation, status post 
stress fracture, right third metatarsal, from November 1, 
1996, was proper.  38 U.S.C.A. § 1155, 5107; 38 C.F.R.  Part 
4, Code 5279 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for three 
disabilities.  Arguments have been presented with respect to 
the adequacy of the VA examinations as well as the 
completeness of the VA rating decisions.  While it is 
contended that the neurologic examinations failed to measure 
fine motor skills or fatigue, and that the November 1995 
examination did not measure limitation of motion due to pain, 
the Board finds that the findings which were made are 
adequate to fairly evaluate the veteran's left wrist 
disability under the relevant rating criteria.  The request 
by the veteran's representative to assign a 30 percent 
disability evaluation rather than remanding the claim is 
herein noted.
It is correctly asserted that the December 1995 VA examiner 
failed to report the veteran's range of lumbar spine motion.  
However, this error does not preclude fairly evaluating the 
level of disability as the veteran was seen on a outpatient 
basis in early 1996 and another examination, which did report 
the range of motion, was conducted less than one year later, 
in November 1996.

The veteran's representative has been stated that, while it 
is agreed that the record does not demonstrate symptoms 
consistent with intervertebral disc syndrome for rating under 
38 C.F.R. § Part 4, Code5293 (2000), the record is not 
adequate to determine functional impairment with respect to 
the low back and foot disabilities.  The Board of Veterans' 
Appeals (Board), having reviewed the record, finds that the 
information provided in the medical records is comprehensive 
and does allow for a fair evaluation of these disabilities.  
We conclude that, as all relevant facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
Chapter 51.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of those disabilities for which the veteran is now 
seeking higher disability evaluations.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for these disabilities.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
these disabilities.

Factual Background

At the time of a November 1995 VA general medical examination 
it was indicated that the veteran had a left ulnar nerve 
problem and also a back problem.  It was reported that the 
veteran had sustained trauma to the ulnar nerve of the left 
wrist in 1990, prior to entering the service, and that this 
problem was aggravated by repeated left wrist activity 
involved in his work as a truck mechanic in the service.  He 
now had left wrist and hand symptoms which included pain in 
the left hand and wrist precipitated by using the right hand 
as, when the veteran was doing activity involving the right 
hand and wrist, he felt pain in the left hand and wrist.  He 
also had left wrist and hand pain brought on by virtually all 
left wrist activity; decreased grip in the left hand; severe 
pain in the anterior aspect of the left wrist precipitated by 
lifting objects of variable weight, sometimes even light 
objects; and weakness of the left wrist.

On examination the veteran was noted to be right-handed.  The 
deep tendon reflexes were equal but hypoactive bilaterally.  
The grip on the left hand was 4/5, testing the strength of 
the thumb pressed against the base of the left index finger 
was 4/5, and testing the strength of the finger spread 
between the fourth and fifth fingers was 2/5.  There was 
decreased dexterity demonstrated on delay of picking up a 
paper clip with the left hand.  There was noticeable muscle 
atrophy of the left hypothenar eminence and the lateral 
aspect of the left hand.  There was intact touch but absent 
pain on the anterior and posterior aspects of the left fifth 
finger and the left fifth metacarpal area, anterior and 
posterior.

The range of motion of the veteran's left wrist included 
extension to 75 degrees, flexion to 80 degrees, ulnar 
deviation to 35 degrees, and radial deviation to 30 degrees.  
The strength on extension and flexion of the left wrist was 
4/5.  The diagnosis was residuals of ulnar nerve damage, left 
wrist, with decreased grip; weakness of grip left wrist; 
decreased dexterity of left hand; sensory loss; weakness of 
finger spread, fourth and fifth fingers; weakness of 
adduction of the left thumb; and muscle atrophy.

An orthopedic examination of the veteran was conducted by the 
VA in December 1995.  The veteran stated that currently he 
had pain in the low back area which felt like tightness.  It 
seemed to traverse across the lower back, involving his hips 
as well.  There was stiffness noted in the morning.  He had 
not had exacerbation of his pain with coughing and sneezing.  
The pain was increased with his trying to stand straight.  He 
avoided activities such as running, lifting, walking, and 
jumping.  He had a tight sensation in his back most of the 
time.  He had had no bowel or bladder dysfunction.  He had 
pain associated with intercourse.  He was currently on no 
medications. 
The veteran stated that, in terms of his left wrist, he 
continued to experience numbness and tingling of the fourth 
digit at times and the fifth digit on the palmar surface of 
his left hand.  He dropped objects easily and had difficulty 
with fine motor activities such as picking up pins or paper 
clips.  He found his left wrist was weak and he could not 
lift with it and could not turn a wrench in his field as a 
mechanic because of his wrist.

On examination, the veteran's spine has essentially a normal 
curvature on inspection.  There was an area of discomfort to 
palpation in the paraspinous musculature on the right in the 
lumbar area.  Percussion of the lumbar spine was uneventful.  
The veteran could stand on his heels and toes normally.  
Straight-leg raises were negative.  Muscle masses and lower 
extremities were measured and found to be equal.  The deep 
tendon reflexes were equal at the knees and the ankles.  
Sensation was intact throughout the lower extremities to 
pinprick.  Motor tests revealed the quadriceps and anterior 
tibial group to be 5/5.

Examination of the left upper extremity revealed a 5 cm. scar 
over the anterior aspect of the left wrist, over the ulnar 
nerve area.  There was no tenderness to palpation about this 
scar or beneath the scar to compression.  The Tinel's sign 
was negative.  There seemed to be mild atrophy of the left 
hand compared to the right in general.  The veteran's grip on 
the left was 3/5 compared to 5/5 on the right.

The veteran was able to dorsiflex his wrist to 85 degrees and 
palmar flex to 80 degrees.  There was definite weakness in 
the wrist but he did not have true wrist drop.  He had 45 
degrees of ulnar deviation and 20 degrees of radial deviation 
on the left.  There was diminished sensation to pinprick of 
the fourth and fifth digits of the left hand extending onto 
the palmar surface to the wrist medially.  The diagnoses were 
chronic lumbosacral strain; and history, left ulnar nerve 
injury; status post decompression, pre-military, with 
residual ulnar neuropathy.

On X-ray examination of the lumbar spine in December 1995, 
the heights of the vertebral bodies were well maintained and 
the bony processes were intact.  There was no subluxation.  A 
nerve conduction study and electromyogram were conducted for 
the VA in December 1995.  It was reported that motor 
conduction velocity in the left ulnar nerve fibers revealed a 
normal conduction throughout with a normal distal latency.  
It was concluded that overall there was no definite 
electrophysiologic evidence of a distal lesion.  The 
electromyogram was interpreted to reveal some infrequent 
changes in the shape of the motor unit potential of a chronic 
neurogenic nature in two distal ulnar innervated muscles, the 
left first dorsal interosseous and the left hypothenar.

The examiner who conducted the December 1995 VA examination, 
in a February 1996 addendum, indicated that his failure to 
report the veteran's range of motion of the lumbar spine was 
an oversight and that he could not recall the veteran's range 
of motion.  The examiner noted that the veteran did not have 
muscle spasms.

VA outpatient treatment records reflect that in February 1996 
the veteran was seen for low back pain.  Minimal paraspinous 
muscle tenderness on the right at L4-5 was noted.  On X-ray 
examination of the thoracic and lumbar spine and the sacro-
iliac joint, minimal degenerative arthritis was seen.  The 
impression was essentially normal.  In September 1996 a long 
history of the strain of the muscles along the back with 
spastic complaints was reported.  The veteran indicated that 
Tylenol as well as all kinds of non-steroidal anti-
inflammatory drugs had not helped the spasms.

At the time of a November 1, 1996, VA examination, it was 
reported that the veteran had injured his back while on 
active duty in the military when he was replacing a 
transmission in a Hum-Vee vehicle without the aid of a 
transmission jack.  He suffered sudden low back pain with 
some associated radicular pain into the right hip area and 
did not receive any treatment other than medications.  He was 
given muscle relaxants, intermittently.

The veteran also had a history of a crushing injury to the 
left wrist prior to the military in a logging mill accident.  
He had a surgical decompression of the ulnar nerve at the 
wrist and regained full function and was allowed to enter the 
military.  During his period of service, he developed 
problems with weakness in his grip as well as atrophy of his 
hand.  He also recalled an episode in the military when his 
left hand was crushed by a transmission on one occasion.  
Apparently, no fracture was sustained.  He suffered a stress 
fracture of the third metatarsal of the right foot on a long 
hike in the military.  He was found to have a fracture and 
was treated conservatively.

Since that time, the veteran had complained of chronic, 
intermittent low back pain with acute episodes.  The pain was 
usually in the low back area, primarily on the right, and 
tended to radiate over the anterior aspect of the thigh and 
medially to the knee level.  The pain was brought on by such 
things as getting into a car, pulling his boot on, or bending 
over to pick something up.  He had acute flare-ups at the 
rate of two or three per week, usually brought on when he 
bent over to pick something up and his back locked up.  He 
found relief by holding still for little while and then 
getting into a hot shower.  These episodes usually lasted 
anywhere from five to twenty minutes.  His back pain was 
exacerbated with coughing and sneezing.  There had been no 
loss of bowel or bladder function.  There was no numbness, 
but his feet felt cold to him at times.  His sexual function 
was normal.  Walking and standing also aggravated his back, 
but he could walk up to a mile.

Currently, the veteran's subjective complaints regarding the 
wrist included diminished grip and numbness along the medial 
aspect of the hand from the wrist to the tip of the fifth 
finger and to some degree the fourth finger.  There was also 
numbness correspondingly in the palmar area of the third and 
fourth metacarpals.  He stated that he dropped things 
frequently, and he had burned himself by spilling coffee.  He 
had trouble working with his left hand as a mechanic because 
of his wrist weakness.  He felt his wrist had hypermobility 
in terms of dorsiflexion.  Therefore, his range of motion has 
not been compromised, and if anything was rather lax.  He 
denied pain in the wrist.  The veteran's current subjective 
complaints indicated that he had pain in the area of the 
distal third metatarsal near the metatarsal in association 
with standing greater than a half hour.  After walking for a 
mile, he had limping.  He denied swelling or erythematous 
changes.

Examination of the veteran's back revealed essentially normal 
curvature of the thoracic and lumbar spine.  There was 
trigger point tenderness in the right sacroiliac area in 
association with a probable nodule which most likely 
represented a fascial tear.  This area was quite painful and 
seemed to trigger his pain.  There was mild paraspinous 
muscular tenderness, also in the thoracolumbar junction area.  
The range of motion was limited by pain at 45 degrees of 
forward flexion, 20 degrees of hyperextension, 35 degrees of 
lateral bending in both directions, and 35 degrees of 
rotation in both directions.

Deep tendon reflexes were equal at the knees and the ankles.  
Muscle masses at the thighs and calves were measured and 
found to be equal.  Sensation was intact in the lower 
extremities.  Straight leg raises were negative.  The veteran 
could stand on his heels and toes.  Motor testing revealed 
the quadriceps and anterior tibialis groups to be 5/5.

Examination of the veteran's right foot revealed no gross 
deformities.  There was some tenderness to palpation of the 
distal third metatarsal, anteriorly.  He also had pain on 
bimanual examination near the third metatarsal head 
indicating the majority of the pain to be near the plantar 
surface.  The veteran had no deformity and there was no 
erythema.  He could dorsiflex his ankle to 10 degrees and 
plantar flex his ankle to 45 degrees.  Inversion and eversion 
strength were normal.  On X-ray examination of the right 
foot, the impression was minimal deformity of the right third 
metatarsal compatible with old fracture, study otherwise 
negative.

Examination of the veteran's left wrist revealed a 4 cm. scar 
over the ulnar aspect of the wrist, anteriorly.  There was no 
Tinel's sign.  The scar was well healed and not affixed to 
any underlying structures.  The wrist muscles were measured 
and found to be equal, although there appeared to be some 
gross atrophy of a mild degree involving the hand distal to 
the wrist.  There was diminished sensation along the medial 
aspect of the left hand involving the fifth digit and the 
fifth metacarpal area of the hand as well.  There was also 
diminished sensation on the medial half of the fourth digit 
extending on to the palm.  The veteran's grip was 3/5 on the 
left and 5/5 on the right.  The range of motion in the wrist 
included 90 degrees of dorsiflexion, 70 degrees of palmar 
flexion, 20 degrees of radial deviation, and 40 degrees of 
ulnar deviation.

The diagnoses were chronic lumbosacral strain; mild ulnar 
neuropathy, left hand; and history of fracture, third 
metatarsal, right foot with chronic metatarsalgia with 
possible neuroma formation.  The examiner noted that, in 
terms of the veteran's lumbosacral strain, he did have 
physical findings very suggestive of chronic muscular strain.  
There was no doubt that he would not tolerate heavy labor and 
should not be involved in chronic repetitive maneuvers 
involving bending, lifting, and stooping.  He should probably 
not lift items greater than 50 pounds as he would no doubt 
suffer flare-ups of acute low back pain which would require 
periods of inactivity to recover.  There was no evidence at 
this time that the veteran had any nerve root involvement.

The examiner observed that the veteran did have loss of range 
of motion due to pain which was primarily in forward flexion 
of 45 degrees.  In terms of the veteran's left wrist, he had 
some weakness.  He had electromyographic evidence to indicate 
that there was some mild neuropathy involving the musculature 
of the left hand.  In terms of the right foot, the veteran 
most likely had chronic metatarsalgia from his continued 
fracture which could be the result of chronic scarring and 
more than likely a neuroma formation.  He could be expected 
to continue to have difficulty with that problem especially 
in long periods of standing, walking, running, or jumping.

In January 1997 medical records were received from N.R.N., 
M.D.  The records reflect that the veteran underwent surgical 
decompression of his left ulnar nerve at the wrist in July 
1989.  In a July 1990 report, another private physician 
reported that clinical and electrophysiologic examination 
unequivocally demonstrated significant improvement in the 
ulnar nerve function on the left.

VA outpatient treatment records show that in February 1997 
the veteran was seen for complaints which included low back 
pain.  It was indicated that following physical therapy 
treatment, the pain level in the low back region in the 
standing position and walking was 0 out of 10.  In April 1997 
it was reported that he continued to have back pain and had 
had recent severe back spasms.

At the time of an August 1997 VA examination, the veteran 
reported that he never had significant low back pain until he 
was forced to use a lot of effort moving a transmission into 
a military vehicle.  This caused him a lot of pain while he 
was actually supplying the effort that was required.  The 
next day, when he woke up, he was not able to get out of bed.  
He had extremely severe low back pain that was prostrating.  
Although this gradually receded over the next few days, he 
reported that he had had a low back pain problem ever since, 
and that it had not entirely gone away.  He reported that it 
was not debilitating, and that he was able to engage in 
lifting and other forms of labor, but it was a source of pain 
during these maneuvers.

On examination, motor strength of the triceps, deltoid, 
biceps, pronator, supinator, hand flexors, and finger 
flexors, were 5+ and symmetric, bilaterally.  Motor strength 
of digits one through five and flexion and extension, 
interossei muscles, and thumb 
opposition/abduction/adduction/extension/flexion were 5+/5 on 
the right.  On the left, all of those muscle groups mentioned 
were 5+/5 with the exception of flexion and extension of his 
fourth and fifth digits, which were 4+/5.  Interossei 
strength was 4+/5 on the left.  The examiner noted that he 
did not detect any deficit in the thumb strength.  
Additionally, there was noticeable atrophy of the hypothenar 
eminence on the left which was not present on the right.  The 
thenar eminences were symmetric bilaterally, and apart from 
that, the hands were symmetric bilaterally.

There was decreased sensitivity to pin prick in an area of 
the veteran's left hand corresponding perfectly to the 
distribution of the ulnar nerve (i.e. the fifth digit on both 
sides and the lateral half of the fourth digits, both 
anteriorly and posteriorly).  Sensation to vibration, light 
touch, and temperature were symmetric.  The lower extremities 
showed 5+/5 and symmetric strength in all muscle groups.  
Reflexes (biceps, triceps, brachioradialis, patellar tendon, 
and ankle jerk) in both upper extremities and lower 
extremities were symmetric and they were as follows: 2+ 
biceps, 2+ triceps, 2+ brachioradialis, 2+ patellar tendon, 
and 2+ ankle jerk.  The toes were downgoing bilaterally.  
Sensory examination in the lower extremities was normal 
(light touch, pin prick, temperature, vibration).

The diagnosis was ulnar neuropathy affecting the left hand, 
with wasting of the affected muscle groups.  The examiner 
indicated that it was impossible to know for sure the extent 
to which the veteran's service activity resulted in this 
deficit but that it seemed likely that sustained use could 
have increased the extent of compression and converted an 
asymptomatic condition to a symptomatic one.  This strength 
deficit was affecting the veteran's performance dramatically, 
as he was a mechanic and was performing fine motor activity 
with his left hand all of the time.

Additional VA outpatient treatment records show that in March 
1998 the veteran reported that he had reached to pick up 
something the previous week  and developed acute onset of low 
back pain radiating into the right leg.  He had had similar 
episodes before but never as severe or long-lasting as this 
one.  Sometimes the previous episodes lasted thirty minutes 
and this one had lasted for a week.  The deep tendon reflexes 
were present and equal and straight leg raising was negative.  
There appeared to be some weakness in the right toes and he 
was walking with a slight limp.

In an April 1999 report from the veteran's employer it was 
indicated that the veteran had been employed doing computer 
repair and miscellaneous maintenance.  It was noted that a 
concession made to the veteran was no heavy lifting.  It was 
reported that the veteran had not worked since September 1998 
because of a lack of work.

At the time of a May 24, 1999, VA examination, the veteran 
related that he had had right foot pain chronically, 
especially during cold weather and he stated it felt like he 
was walking on a nail.  He could walk up to eight blocks 
before pain ensued.  He currently did not use any special 
shoes or inserts.  He denied swelling or deformity.  There 
was no heel pain and he denied plantar or fascial pain.  
Flare-ups occurred with walking, and there was some loss of 
range of motion estimated at 5 degrees of dorsiflexion; this 
was due to the pain.  There was diminished endurance, but no 
particular weakness during those flared-up times. 

The veteran continued at this time to experience low back 
pain on a daily basis and chronic stiffness in the morning 
and exacerbation of his pain with coughing and sneezing.  He 
had radicular symptoms into the posterior aspect of the right 
leg, described as electric shock feeling, and those traveled 
to the level of the heel.  There was no numbness.  He avoided 
lifting more than any other activity.  There were no bowel or 
bladder symptoms associated with his back.  Flare-ups 
occurred about two times a week where he stated he could not 
bend at all.  If an acute flare-up occurred when he was 
walking, he often times fell.  The veteran did not use a 
brace and he was not on any medications at the moment, 
including non-steroidals.  He had been taking anti-
inflammatories and muscle relaxers to no avail.

The veteran continued to have some mild ulnar neuropathy.  He 
complained of pain at the wrist in association with touching 
it.  He also had pain in association with repetitive 
activities such as petting his cat or working a keyboard.  
Range of motion had been painful but maintained.  There were 
no flare-ups with additional loss of range of motion.  His 
grip was poor, and he dropped things frequently.

Examination of the back showed essentially normal-appearing 
architecture.  There was definite exquisite tenderness in the 
right sacroiliac area.  There was no sciatic tenderness.  
Range of motion included 30 degrees of forward flexion, 5 
degrees of hyperextension limited by pain, and 20 degrees of 
rotation in both directions.  He could stand on his heels and 
toes.  Deep tendon reflexes were equal at the knees and the 
ankles.  Motor testing revealed the quadriceps and anterior 
tibial group to be 4/5 bilaterally.  Sensation was intact 
throughout.  Straight leg raising was negative.

Examination of the veteran's foot revealed no gross 
deformities on the right.  There was definite tenderness to 
palpation between the second and third metatarsals.  This was 
found both on bimanual and compression.  There was no plantar 
fascial pain or heel pain.  There were no erythematous skin 
changes.  The arch was maintained.

Examination of the left wrist revealed a well-healed surgical 
scar, 7 cm. in length, over the ulnar aspect of the wrist.  
There was a positive Tinel's sign.  He had 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 20 degrees of 
radial deviation and 40 degrees of ulnar deviation.  
Sensation was diminished, primarily in the fifth digit and 
the medial half of the fourth digit.  There was no gross 
atrophy at the moment.  Grip was 3/5 on the left and 4/5 on 
the right.  The diagnoses were chronic lumbar strain; ulnar 
neuropathy of the left wrist; and fracture of the right third 
metatarsal with residual metatarsalgia and neuroma, with 
chronic pain.

Analysis

In reaching its decision, the Board has considered the 
complete history of each of the disabilities in question as 
well as the current clinical manifestations and the effect 
each disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Disability 
ratings are determined by applying the criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran, with respect to the each of these claims, is 
seeking higher disability evaluations for the period 
beginning September 6, 1995, the date that the grant of 
service connection for each of these disabilities became 
effective.  A United States Court of Appeals for Veterans 
Claims (hereinafter, the Court) decision, Fenderson v. West, 
12 Vet. App. 119 (1999), concluded that the rule from 
Francisco, supra, "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance", is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found- a 
practice known as "staged" ratings.

I.  Lumbosacral Strain

With respect to the veteran's chronic lumbosacral strain, the 
veteran is currently being rated under Diagnostic Code 5295 
for lumbosacral strain and received a 20 percent disability 
evaluation for the period from September 6, 1995, to May 24, 
1999, which was increased to 40 percent from May 24, 1999.  A 
40 percent disability evaluation is for assignment where the 
condition is severe; with listing of the whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, and a 20 percent 
disability evaluation is for assignment for muscle spasm on 
extreme forward bending, loss of lateral spine motion.

The veteran may also be evaluated under Diagnostic Code 5289 
with a 50 percent disability evaluation for assignment for 
unfavorable ankylosis of the lumbar spine and a 40 percent 
disability evaluation for assignment for favorable ankylosis 
of the lumbar spine or under Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, where a 40 percent 
disability evaluation is for assignment where there is severe 
limitation of motion of the lumbar spine and a 20 percent 
disability evaluation is for assignment where there is 
moderate limitation of motion of the lumbar spine.

While, as noted above, the examiner failed to report the 
veteran's range of motion of the lumbar spine in December 
1995, the examiner did report that the veteran had no muscle 
spasms and when the veteran was examined the previous month, 
percussion of the lumbar spine was uneventful.  Moreover, 
there was only minimal paraspinous muscle tenderness on the 
right at L4-5 in February 1996.  While a long history of 
strain of the back muscles with spastic complaints was 
reported in September 1996 and when he was examined in 
November 1996 he reported acute flare-ups of back pain two to 
three times weekly, range of motion of the lumbar spine was 
limited by pain at 45 degrees of forward flexion, 20 degrees 
of hyperextension, 35 degrees of lateral bending in both 
directions, and 35 degrees of rotation in both directions.

Whether the veteran's lumbosacral strain, for the period from 
September 6, 1995, to May 24, 1999, is evaluated under 
Diagnostic Code 5292 or 5295, the medical evidence covering 
this period does not show that there was a loss of lateral 
spine motion, narrowing or irregularity of joint space or 
marked limitation of forward bending in a standing position.

While the veteran has contended that the symptomatology found 
in May 1999 was present as early as April 1996, it was in May 
1999 that the veteran reported that the avoided lifting more 
than any other activity and that acute flare-ups which 
occurred while he was walking caused him to fall.  By 
comparison, with physical therapy treatment in February 1997, 
the pain level in the low back region in the standing 
position and walking was 0 out of 10.

While the examiner in November 1996 did state that the 
veteran should not be involved in chronic repetitive 
maneuvers involving bending, lifting, and stooping, that he 
should probably not lift items greater than 50 pounds as he 
would no doubt suffer flare-ups of acute low back pain which 
would require periods of inactivity to recover, at the time 
of the August 1997 VA examination, the veteran reported that 
the low back pain problem was not debilitating, and that he 
was able to engage in lifting and other forms of labor.

It was not until the veteran was examined in May 1999 that a 
further decrease in the range of low back motion was 
reflected when the findings at that time included 30 degrees 
of forward flexion, 5 degrees of hyperextension limited by 
pain, and 20 degrees of rotation in both directions.  At that 
point the disability evaluation was increased to 40 percent 
as there was marked limitation of forward flexion and a 
significant loss of lateral motion.

As forward flexion of the lumbar spine was to 30 degrees and 
5 degrees of hyperextension limited by pain in May 1999, in 
the Board's opinion, the low back disability is best rated 
under Diagnostic Code 5292.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  In May 1999 the manifestations 
of the veteran's low back disability met the criteria for the 
highest rating under Diagnostic Code 5292, 40 percent.  
However, a 50 percent disability evaluation under Diagnostic 
Code 5289 was not for assignment as ankylosis, a total loss 
of motion, of the lumbar spine was certainly not 
demonstrated.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40 (2000) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2000) when 
evaluating orthopedic disabilities.  The Court found that the 
applicable Diagnostic Code in that case does not subsume 38 
C.F.R. §§ 4.40 and 4.45, and that the rule against pyramiding 
set forth in 38 C.F.R. § 4.14 (2000) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that his service-connected low 
back disability was more severe than the 20 percent 
disability evaluation assigned, applying the applicable case 
law, statutes and regulations to the particular facts of this 
case, it is apparent that the 20 percent rating assigned was 
proper.  When the veteran was examined in November 1996 he 
was able to forward bend to 45 degrees before experiencing 
pain and lateral motion was possible, the examiner noting 
that the loss of range of motion due to pain was primarily on 
forward flexion.  

This determination is unquestionably a close call.  The 
ability to bend forward is probably the most important back 
maneuver, and this degree of loss is substantial.  While it 
probably does not per se define "severe" limitation, the 
impairment has also been associated with discomfort and 
functional incapacity.  In addition, it is not fair to hold 
against the veteran the earlier absence of specific 
measurements of back mobility.  The record does suggest 
during the period involved in this appeal a gradual worsening 
of mobility.  It seems a not unreasonable conclusion that, as 
a practical matter, the immobility of the veteran's back 
tended to be closer to severe than moderate.      

II. Ulnar Nerve Damage, Left Wrist

With respect to the veteran's ulnar nerve damage, left wrist, 
this is currently being rated under Diagnostic Code 8516 for 
paralysis of the ulnar nerve.  Where the paralysis is of the 
minor hand and is complete with the "griffin claw" 
deformity due to flexor contraction of the ring and little 
fingers, atrophy very marked in the dorsal interspace and 
thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, he can not spread the fingers (or 
reverse), and can not adduct the thumb, and flexion of wrist 
is weakened, a 50 percent disability evaluation will be 
assigned.  Where the paralysis is incomplete but severe, a 30 
percent disability evaluation will be assigned and where it 
is incomplete but moderate, a 20 percent disability 
evaluation is for assignment.

The veteran's representative notes that under 38 C.F.R. 
§ 4.124a (2000), in rating peripheral nerve damage, when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  It is asserted that 
the 20 percent disability evaluation is for moderate, 
incomplete paralysis but that the veteran's impairment is far 
more then a sensory disturbance as he has no use of the 
fourth or fifth finger, has no repetitive use of the left 
upper extremity, has nearly no grip, has muscle atrophy and 
is limited to lifting fifteen pounds.

When the veteran was examined in November 1995 there was 
weakness of grip of left wrist, decreased dexterity of left 
hand, sensory loss, weakness of finger spread between the 
fourth and fifth fingers, weakness of adduction of the left 
thumb and muscle atrophy.  In August 1997 the findings 
included noticeable atrophy of the hypothenar eminence on the 
left which was not present on the right and decreased 
sensitivity to pin prick in an area of the veteran's left 
hand corresponding perfectly to the distribution of the ulnar 
nerve and in May 1999 grip strength was 3 out of five on the 
left and sensation was diminished.

While the veteran does not experience complete paralysis of 
the ulnar nerve, the findings which were made indicate that 
the paralysis is more then a sensory impairment.  The atrophy 
of the hypothenar eminence, weakness of finger spread between 
the fourth and fifth fingers, weakness of adduction of the 
left thumb and loss of grip strength, taken together, support 
the assignment of the 30 percent disability evaluation for 
the veteran's ulnar nerve damage, left wrist.

III. Right Third Metatarsal Disability

With respect to the veteran's right third metatarsal 
disability, he was originally granted service connection for 
status post stress fracture, right third metatarsal, and a 
non-compensable disability evaluation was assigned, effective 
from September 6, 1995.  The disability was subsequently 
expanded to chronic metatarsalgia with possible neuroma 
formation, status post stress fracture, right third 
metatarsal, and was increased to 10 percent, effective from 
November 1, 1996.

For the period when a non-compensable disability evaluation 
was in effect, the veteran's right third metatarsal 
disability was rated under Diagnostic Code 5284, for other 
foot injuries.  Under this Code, a 30 percent disability 
evaluation will be assigned where the disability is severe, a 
20 percent disability evaluation will be assigned where the 
disability is moderately severe, and a 10 percent disability 
evaluation is for assignment where the disability is 
moderate.

Effective November 1, 1996, the disability evaluation was 
increased to 10 percent pursuant to Diagnostic Code 5279.  
This Code provides that where is metatarsalgia, anterior 
(Morton's disease), unilateral, or bilateral, a 10 percent 
disability evaluation is for assignment.

In December 1995 no complaints related to the veteran's right 
foot were recorded and when he was examined he could stand on 
his toes normally, indicating no right third metatarsal 
impairment.  As a moderate impairment was required for a 10 
percent disability evaluation under Diagnostic Code 5284, and 
no impairment was demonstrated, the non-compensable 
disability evaluation assigned for status post stress 
fracture, right third metatarsal from September 6, 1995, to 
November 1, 1996, was proper.

In comparison, in November 1996, the veteran complained of 
pain in the area of the distal third metatarsal near the 
metatarsal in association with standing greater than a half 
hour and that, after walking for a mile, he had limping.  
While he could stand on his toes and there were no gross 
right foot deformities, there was some tenderness to 
palpation of the distal third metatarsal, anteriorly and, on 
X-ray examination of the right foot, the impression was 
minimal deformity of the right third metatarsal compatible 
with old fracture.  The examiner concluded that the veteran 
most likely had chronic metatarsalgia from his continued 
fracture which could be the result of chronic scarring and 
more than likely a neuroma formation.

As noted above, it was following this examination that the 
disability was expanded to include chronic metatarsalgia with 
possible neuroma formation and the 10 percent disability 
evaluation was assigned pursuant to the provisions of 
Diagnostic Code 5279.  While this is the maximum evaluation 
assignable under that Code, the veteran's representative has 
requested that the veteran also be evaluated under Diagnostic 
Codes 5283 and 8284.

Under Diagnostic Code 5283, for tarsal, or metatarsal bones, 
malunion of, or nonunion of, a 20 percent disability 
evaluation is for assignment where the disability is 
moderately severe and a 10 percent disability evaluation is 
for assignment where the disability is moderate.  As set out 
above, Code 5284, for other foot injuries, a 20 percent 
disability evaluation will be assigned where the disability 
is moderately severe, and a 10 percent disability evaluation 
is for assignment where the disability is moderate.

In March 1998 some weakness in the right toes was noted and 
the veteran was walking with a slight limp.  In May 1999 he 
denied right foot swelling or deformity; he indicated that he 
could walk up to eight blocks before pain ensued.  The 
findings on examination included no gross deformities on the 
right, definite tenderness to palpation between the second 
and third metatarsals and no plantar fascial pain or heel 
pain as well as no erythematous skin changes.  The findings 
for the period from November 1, 1996, do not suggest that the 
veteran's disability was moderately severe and the Board 
finds that the 10 percent disability evaluation assigned was 
proper.

The Board notes that, with respect to the issues regarding 
the proper disability evaluations for the veteran's chronic 
lumbosacral strain and right third metatarsal disability, the 
doctrine of reasonable doubt has been considered.  However, 
on none of these issues is the evidence in relative equipoise 
and that doctrine is not for application.  38 U.S.C.A. 
§ 5107.



ORDER

A 30 percent disability evaluation for the residuals of ulnar 
nerve damage, left wrist, is granted. A 40 percent disability 
evaluation for chronic lumbosacral strain from September 6, 
1995, to May 24, 1999, is granted.  To this extent the appeal 
is allowed, subject to the law and regulations governing the 
payment of monetary benefits.

The 40 percent disability evaluation assigned for chronic 
lumbosacral strain from May 24, 1999, was proper; the non-
compensable disability evaluation assigned for status post 
stress fracture, right third metatarsal from September 6, 
1995, to November 1, 1996, was proper; and the 10 percent 
disability evaluation assigned for chronic metatarsalgia with 
possible neuroma formation, status post stress fracture, 
right third metatarsal, from November 1, 1996, was proper.  
To this extent, the appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


